Citation Nr: 1719291	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  10-41 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Booker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1950 to September 1952, and from July 1954 to March 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, denying entitlement to individual unemployability.  The appeal was certified by the Baltimore, Maryland RO.

This appeal was processed using the Virtual VA paperless claims processing system. Any future consideration of the appeal should take the electronic record into consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The preponderance of the evidence shows that it is at least as likely as not that the appellant's service connected disorders prevent him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a total disability rating based on individual unemployability on a schedular basis are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16. 

"Substantially gainful employment" is that employment that "is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the Veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment will not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

A claim of entitlement to a total disability rating based on individual unemployability presupposes that the rating for the service-connected disabilities is less than 100 percent, and only asks for a total disability rating based on individual unemployability because of "subjective" factors that the "objective" rating does not consider.  Vittese v. Brown, 7 Vet. App. 31, 34-35 (1994).

A total disability rating based on individual unemployability may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  Id.  

The Veteran is service connected for degenerative disc disease of the thoracic and lumbar spine, evaluated as 40 percent disabling; a left eye scotoma, rated as 30 percent disabling; limitation of left shoulder motion, rated as 20 percent disabling; pes planus with bilateral hallux valgus and bunions, evaluated as 10 percent disabling; a hiatal hernia, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; a bilateral hearing loss evaluated as 10 percent disabling; residuals of a left elbow injury, rated as 10 percent disabling; and for left lower extremity radiculopathy evaluated as 10 percent disabling.  The Veteran's combined rating is 80 percent.  Hence, he meets the schedular criteria for a total disability rating.

The central inquiry in this case is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In January 2010, a VA examiner determined that the Veteran is unable to obtain or maintain gainful employment because of the constant pain in his thoracolumbar spine caused by the spondylolisthesis, spondylosis, and kyphosis.  The examiner further noted that the Veteran was unable to lift anything more than 10 pounds, and his walking is limited to one-fourth of a mile and his standing limited to five to 10 minutes.  The Veteran is not able to walk without his walker/chair, and he was observed to walk very slowly, and use a walker/chair with four wheels most of the time.  He was last employed as a cashier in 1994.  

Physical examination in January 2010 was notable for finding that the appellant had constant severe pain in the thoracolumbar area.  There was associated stiffness and thoracolumbar muscle spasms, and a decreased range of motion.  The range of motion of the Veteran's thoracolumbar spine is active and painful.  Forward flexion was from 0 to 30 degrees, extension was to 0 degrees, and bilateral lateral flexion and lateral rotation was from 0 to 10 degrees in each plane of movement.  The lower lumbar spinous processes were tender, and the lumbar para-vertebral muscles were tight.

The VA examiner found the Veteran to have additional functional loss due to pain, weakness, fatigue, and lack of endurance after repetitive motion.  The major impact was due to the pain.  There was an additional functional loss of 5 degrees of flexion after repetitive use.  

While the record shows that the Veteran suffers from multiple nonservice connected disorders that are productive of additional disability, in light of the January 2010 VA examination findings the Board concludes that the evidence is at least in equipoise that symptoms associated with his service connected disorders cause him to be unable to obtain or engage in substantially gainful employment.  See 38 C.F.R. § 3.400; see also Rice v. Shinseki, 22 Vet. App. 447 (2009).  The claim is granted.  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' the Nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits.").


ORDER

Entitlement to a total disability rating based on individual unemployability is granted, subject to the laws and regulations governing the award of monetary benefits.  




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


